Citation Nr: 0936594	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision.

The Veteran was service connected for diabetes mellitus in 
February 2008.  In December 2008, he submitted a statement 
indicating that he wanted service connection for urinary 
frequency, erectile dysfunction, peripheral neuropathy, and 
hypertension; all of which he believed were secondary to his 
diabetes mellitus.  To date, these issues have not been 
adjudicated; as such, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record makes it as likely as not that the 
Veteran's clinically diagnosed tinnitus is a result of 
exposure to acoustic trauma while in service.

2.  The evidence shows that the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

3.  The evidence does not show that the Veteran's PTSD causes 
total occupational and social impairment.

4.  The evidence shows that the Veteran is unemployable based 
solely on his service connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for a 70 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran has been diagnosed with bilateral tinnitus which 
he believes was caused by exposure to acoustic trauma while 
in military service.  

The Veteran served honorably in the United States Marine 
Corps for approximately four years during the Vietnam War.  
He testified at a hearing before the Board in June 2009 that 
during his time in service he was a heavy equipment operator 
which consisted of operating very loud machines such as 
forklifts, bull dozers, road graders, and cranes, etc. 
without hearing protection.  The Veteran testified that the 
first time he recalled ringing in his ears was when he was 
stationed in Chu Lai.  He explained that he was working on a 
hillside and a Marine tank division was firing off rounds 
over his head from a position just behind him.  The Veteran 
indicated that after that incident the ringing in his ear 
began and he stated that it persisted throughout service.  He 
further added that the ringing had continued since his time 
in service.

Service treatment records fail to describe any tinnitus, but 
the Veteran testified that he had spoken with a corpsman 
while in service about the ringing, but was told that there 
was no real treatment for it, so he never followed up by 
seeking any formal treatment in service.  

The Veteran denied seeking any treatment for tinnitus for a 
number of decades following service, and he was first 
diagnosed with tinnitus at a VA treatment session in March 
2006.  At this session, a VA audiologist, noting that the 
Veteran had been a heavy equipment operator in the military 
and was also exposed to tank fire, amongst other military 
noise exposure, diagnosed the Veteran with tinnitus, stating 
that it was likely that the etiology of the tinnitus was the 
significant hazardous military noise exposure.

At his hearing before the Board, the Veteran testified under 
oath that the ringing in his ears had begun following 
exposure to acoustic trauma during his time in service. 

The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or 
within a presumptive period; and, when a condition is not 
chronic and there is no medical evidence of a causal nexus, 
lay testimony or medical evidence may establish continuity of 
symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Of note, the Court has specifically held that 
tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he developed symptoms such as ringing in the ears 
during service, and that the ringing had persisted to the 
present day. 

Once, as here, it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry 
shifts to a determination as to whether the Veteran's 
testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

In this case, the Board finds the Veteran's testimony to be 
eminently credible.  The Veteran has not exaggerated his 
symptoms, nor has he attempted to stretch the truth in an 
effort to bolster his claim.  He candidly discussed his 
experiences in Vietnam with the undersigned Veterans Law 
Judge, and he consistently reported the same noise exposures 
both at his hearing and when he met with the VA audiologist.

VA has conceded military noise exposure; and the Veteran 
reported that he began noticing a ringing in his ears while 
in service, which had persisted since that time.  Based on 
his description of symptomatology (namely the ringing in his 
ears), the Veteran was diagnosed with tinnitus by a medical 
doctor.  Because the Veteran's testimony is deemed to be 
credible, the Board concludes that the weight of his 
testimony is sufficient to find both service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  As such, the criteria for service connection for 
tinnitus have been met, and the Veteran's claim is therefore 
granted.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 50 percent for PTSD under 
38 C.F.R. § 4.130, DC 9411.  Under this rating code, a 50 
percent rating is assigned when PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

At his hearing before the Board in June 2009, the Veteran 
asserted that a higher rating was warranted for his PTSD, 
testifying that he has suicidal ideations several times per 
week and that he has trouble being around crowds.  The 
Veteran acknowledged that he had denied suicidal ideations at 
his various treatment sessions, but he indicated that he had 
denied having the ideations because he had a hard time 
admitting weakness.  The Veteran indicated that he had not 
been employed since 2003 and he stated that he was becoming 
increasingly antisocial.  He continued to visit the nearby 
small town, but he would change his schedule to make sure 
that his visits occurred when as few people would be around 
as possible.  Even then, the Veteran reported that he would 
easily be set off by people and would have to walk out of the 
restaurant or store that he was in.  The Veteran also 
reported having panic attacks as many as 5 times a week; and 
he stated that he increasingly had memory problems, 
especially when he would become stressed.

Adding to the credibility of his testimony, the Veteran not 
only reported the impairing symptoms of his PTSD, as 
chronicled above, but he also candidly reported the positive 
aspects of his life.  For example, he testified that he had a 
friend he would go to town with and fish with, that he had 
been married "forever" (which was noted to be about 45 
years), and that his son currently lived with him and his 
wife.  

The Veteran has received considerable psychiatric treatment 
during the course of his appeal.  In July 2004, he underwent 
a PTSD evaluation, where he was found to be well-groomed and 
pleasant.  The Veteran was oriented to person, place, and 
time, and his stream of thought was clear and he did not 
exhibit any illogical elements.  The Veteran's memory was 
intact and he denied having any suicidal or homicidal 
ideations.  The Veteran indicated that he lived near to a 
rifle range which initially bothered him, but he stated that 
he had gotten used to it.  The Veteran indicated that he 
wanted to be a social person, but that he found himself being 
a loner; and the medical professional noted that the Veteran 
avoided crowded public places and spent much of his time on 
farmland avoiding social contacts.  The Veteran reported 
having frequent verbal outburst over seemingly small 
incidents, and while the Veteran had a good relationship with 
his family, he admitted he was not as emotionally close to 
them as he would like to be.

In January 2005, a VA psychiatrist opined that that the 
Veteran was currently unemployable and was 100 percent 
incapacitated; explaining that the Veteran's judgment 
concerning everyday activities and social situations was poor 
and noting that he did not interact with others.  The 
psychiatrist assigned a GAF score of 45 which is indicative 
of serious psychiatric symptoms; and it is noted that a GAF 
score is intended to capture only a person's psychiatric 
impairment.  As such, it is clear from this that the 
psychiatrist found the Veteran's PTSD to seriously impair his 
employability.

However, despite the noted employment problems, the Veteran 
was nevertheless found to be appropriately dressed with goal-
directed speech, reality based content, and he denied any 
hallucinations, suicidal ideations or homicidal ideations.  
The Veteran was found to be alert and oriented and his memory 
and concentration were noted to be good. 

In January 2005, the Veteran underwent a voluntary 
hospitalization to treat his PTSD.  At discharge from the 
hospital the Veteran was found to be alert and oriented to 
person, place, and time, his thought processes were normal, 
and his impulse control was improved.  However, even after 
inpatient treatment the Veteran continued to have sleep 
disturbance, isolation, avoidance, and depressed mood/grief.

The Veteran saw a private psychiatrist in February 2005, 
where he reported that on an average day he would have coffee 
at a local restaurant and visit with the locals, he would 
then go home and have breakfast with his wife, and then feed 
her quarter horse and clean the stall.  The Veteran also 
indicated that he assisted cooking, cleaning, doing yard 
work, and doing laundry.  The doctor stated that the Veteran 
appeared to relate relatively well to others, and he was able 
to take care of his activities of daily living.  The doctor 
assigned a GAF of between 51-55, indicating that the 
Veteran's combat related diagnoses were of a mild to moderate 
nature.

In October 2005, a VA doctor again opined (as he had in 
January 2005) that the Veteran was unemployable.

In November 2005, the Veteran's spouse wrote to say that the 
Veteran stayed up a number of nights to make sure no one 
snuck in to harm her; she also reported that the Veteran was 
secluded much of the time, that his temper had been 
worsening, and that he was becoming forgetful.

The Veteran was provided with a VA examination in November 
2005 where it was noted that he lived in rural Washington, 
far away from neighbors, where he busied himself with work on 
his property and in his shop.  The Veteran reported that he 
would go into town for coffee, but he stated that he would 
retreat frequently to avoid confrontation, and he was very 
concerned about his potential for extreme negative reaction 
to minimal provocation.  The Veteran had few recreational or 
social activities, except for infrequent fishing with one 
man.  The Veteran's primary socialization was with his wife 
and children.  The examiner found the Veteran's PTSD to be in 
the moderate (approaching serious) range, and assigned a GAF 
of 50.  

The examiner explained that the Veteran had a viable 
relationship with his wife and children, and noted that the 
Veteran's vocational adaptation was adequately stable until 
2003 when knee problems forced him to leave his 15-year 
position with the State of Washington.  Since then, the 
examiner observed that the Veteran had experienced a 
resurgence of PTSD symptomatology, often at disabling levels, 
including flashbacks, social isolation, anger management, and 
survivor guilt.  The examiner opined that these symptoms were 
causing a significantly adverse effect on his quality of 
life; concluding that when coupled with his physical 
limitations, the Veteran's PTSD symptoms likely rendered the 
Veteran unemployable in the competitive job sector.

In November 2006, the Veteran underwent a second VA 
examination at which he reported an increase in his PTSD 
related symptomatology over the previous couple years.  The 
Veteran stated that his impulse control had diminished and he 
reported being increasingly frustrated.  At the examination 
the Veteran made good eye-contact and was neither guarded nor 
evasive.  The Veteran was alert and oriented to person, 
place, and time.  He was tearful throughout the session, but 
his speech was normal and he did not demonstrate any overtly 
psychotic symptoms.  The Veteran's thought processes were 
logical and coherent and no memory impairment was detected.  
The Veteran also denied any suicidal or homicidal ideations.  
The examiner assigned a GAF of 45, which again is indicative 
of serious symptomatology, as it was noted that the Veteran 
had difficulty establishing and maintaining effective social 
relationships, but was able to maintain family functioning.  
The Veteran was found to be unable to perform many 
recreational or leisurely pursuits; however, he did not 
appear to pose any threat of persistent danger of injury to 
himself or to others, and the Veteran was found to be 
mentally capable of managing his benefit payments and 
performing his activities of daily living.  

In January 2007, it was noted that the Veteran continued to 
have problems with nightmares, flashbacks, depression, 
emotional highs and lows, and periods of tearfulness when he 
thought of fellow soldiers he served with who had died in 
combat.  

In August 2007, the Veteran presented for treatment at which 
time he voiced vague episodic suicidal ideations without 
specific plan or intent.  The Veteran was well dressed and 
groomed and was coherent and logical with good insight.  The 
doctor nevertheless assigned a GAF of 45, finding that the 
Veteran's psychiatric symptoms were serious.  In October 
2007, the Veteran was again assigned a GAF of 45.

In February 2008, the Veteran's GAF score dropped to 40, and 
it was noted that he was having significant difficulty with 
depression stemming from his obesity.  Depression was added 
to PTSD as an Axis I diagnosis.  It is noted that a GAF score 
between 31 and 40 is assigned when an individual presents 
either some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure or irrelevant); 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friend, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home and is failing in school).  

In July 2008, the Veteran was again assigned a GAF of 40, and 
the psychiatrist indicated that the Veteran was still 
symptomatic with nightmares and intrusive memories.  The 
Veteran reported only sleeping 2 hours each night.

The Veteran underwent a VA examination in March 2009 at which 
he reported having difficulty sleeping.  The Veteran stated 
that his relationship with his 3 siblings was good, as was 
his relationship with his wife and children.  The Veteran had 
not been hospitalized for his PTSD since 2005, nor had he 
required any emergency room visits.  The Veteran's hygiene 
and appearance were appropriate.  The examiner stated that 
the Veteran was not confused, his judgment was not impaired, 
his thinking and memory were normal, and suicidal/homicidal 
ideations were absent.  It was noted that the Veteran had a 
big problem interacting with the public and he had difficulty 
attending social functions.  The examiner confirmed the 
diagnosis of PTSD, and assigned a GAF of 60; explaining that 
the Veteran maintained executive functioning duties and had 
no difficulty performing his activities of daily living.  The 
examiner found that the Veteran had difficulty establishing 
and maintaining social and work relationships; but there was 
no indication that he had any obsessional rituals.  The 
Veteran had no problems understanding commands and he was not 
seen as posing any threat of danger or injury to either 
himself or others.  However, the Veteran continued to have 
flashbacks, and tended to isolate.  The Veteran also stated 
that he had trouble sleeping, as he had nightmares, and would 
frequently awake during the night and do perimeter checks.  
The Veteran had a depressed mood with impaired impulse 
control, unprovoked irritability, and periods of violence 
which tended to cause isolation as the Veteran was concerned 
that he would act inappropriately if around other people.  
The Veteran had panic attacks several times per week, and he 
reported being suspicious that someone wanted to harm him.  
The Veteran's thought processes were appropriate and he did 
not have any suicidal or homicidal ideations.  

In May 2009 several statements were received from the 
Veteran's friends and family.  His friend wrote a letter 
indicating that the Veteran would become very agitated at 
times to the point of becoming violent; noting that the 
Veteran did not take direction or orders well.  The Veteran's 
daughter also wrote indicating that her father's reactions 
were unpredictable; and the Veteran's wife wrote a letter 
stating that the Veteran's had had a very unstable employment 
history.  

A former employer who owned a construction company, and who 
had hired a lot of Veterans throughout the years, also wrote 
a letter.  He stated that while the Veteran was intelligent 
and a good worker, the Veteran had one of the worst cases of 
paranoia and flashbacks that he had ever been around.  The 
employer stated that he would not recommend the Veteran for 
employment because the Veteran could not be left to act in a 
normal manner, as he was unable to work around loud noises, 
and was very unstable.

The medical evidence and lay statements show that the Veteran 
is considerably impaired as a result of his PTSD.  While some 
of the Veteran's PTSD symptoms support the 50 percent rating 
that is currently assigned, there is sufficient evidence 
showing that a 70 percent rating is warranted that the Board 
is compelled to resolve reasonable doubt in the Veteran's 
favor and conclude that a 70 percent disability rating most 
effectively reflects the Veteran's PTSD related 
symptomatology.  

The Veteran has frequently been assigned GAF scores 
indicative of severe psychiatric symptomatology; he has 
frequent panic attacks, nightmares, and flashbacks; he has 
great difficulty in developing relationships; and he has such 
difficulty with impulse control that he frequently blows up 
at minor things and often has to walk away from social 
situations.  While a number of treatment records note that 
Veteran has a good family relationship, and there is little 
doubt that the Veteran is fortunate to have such a supportive 
family around him, it is clear from reading the letters that 
his family has written that the Veteran has significant 
difficulty relating to them, and that his emotions and 
reactions are erratic.  Furthermore, it is clear that the 
Veteran's PTSD causes considerable difficulty with 
employment, and likely renders him totally unemployable, as a 
former employer indicated that he could not recommend the 
Veteran for employment because of his unpredictability and 
paranoia.

As such, the evidence shows that the Veteran's PTSD has 
caused occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, and mood.  Furthermore, the Veteran has repeatedly 
demonstrated a number of the symptoms which are listed as 
examples of a 70 percent rating by the diagnostic code, 
including impaired impulse control, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

While the Veteran has not shown all of the symptoms listed in 
the diagnostic code for a 70 percent rating, it is noted that 
the "such symptoms as" language of the diagnostic code 
means "for example" and does not represent an exhaustive 
list of symptoms that must be found before granting the 
rating of that category.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  As such, each of the examples needs 
not be proven in any one case, but rather the particular 
symptoms must be analyzed in light of those given examples.  
In this case, the Veteran's PTSD related symptoms warrant a 
70 percent rating.  

Therefore, a 70 percent rating for PTSD is granted.

However, the disability picture presented by the Veteran's 
PTSD symptomatology (as described in the medical records, the 
Veteran's statement and testimony, and the statements and 
testimony from his friends and family), simply does not show 
that a 100 percent rating is warranted on a schedular basis.  
It is not disputed that the Veteran's PTSD causes 
considerable, if not total, occupational impairment.  
However, a 100 percent rating for PTSD requires not only 
total occupational impairment, but also total social 
impairment; and the evidence in this case does not show total 
social impairment.  The Veteran continues to live with his 
wife of many years; and he has repeatedly reported having a 
good relationship with his children, grandchildren, and 
siblings.  Additionally, the Veteran still goes into town 
with his friend several times a week.  As such, while the 
Veteran may have some difficulty interacting with people it 
cannot be said that he has total social impairment.  

Furthermore, the Veteran has not generally demonstrated the 
symptoms that are considered to be representative of a 100 
percent rating.  The Veteran has consistently been alert and 
oriented to person, place, and time at his VA examinations 
and treatment sessions; and he has been found to be well-
groomed with adequate hygiene throughout his medical records.  
The Veteran has not been shown to have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; or grossly inappropriate behavior; and, while 
he has reported some problems with impulse control, the 
Veteran testified that he has been able to walk away from 
potential conflicts due to self awareness, and as such he 
does not appear to be a danger of hurting self or others.  
The Veteran has complained of memory problems, but it has 
never been alleged that he has forgotten the names of close 
relatives, his occupation, or own name.  As such, a schedular 
rating for PTSD in excess of 70 percent is denied.

While the evidence does not warrant a rating in excess of 70 
percent for PTSD on a schedular basis, extraschedular 
consideration must also be given.  In this case, the 
Veteran's main complaints with regard to his PTSD are 
flashbacks, poor impulse control, and difficulty relating to 
people, all of which are symptoms that are specifically 
addressed in the schedular rating criteria.  As such, it 
appears that the schedular criteria cover the manifestations 
of the Veteran's PTSD.  See Thun v. Peake, 22 Vet. App. 111.  
However, even if it were concluded that the schedular 
criteria was inadequate, the evidence fails to show that 
Veteran's PTSD is so exceptional that it has required 
frequent hospitalization (aside from a single voluntary 
hospitalization when the Veteran was first dealing with his 
PTSD), and the schedular rating criteria contemplates 
considerable interference with employment.  As such, the 
Board finds that the schedular evaluation in this case is not 
impractical, and, therefore an extraschedular referral is not 
warranted.
III. TDIU

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled Veteran is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for post-traumatic 
stress disorder (PTSD) (rated at 70 percent), for diabetes 
mellitus (rated at 20 percent), and for tinnitus (rated at 10 
percent).  His combined disability rating is 80 percent.  As 
such, the Veteran's disabilities satisfy the schedular 
criteria set forth in 38 C.F.R. § 4.16(a). 

The Veteran is currently unemployed, and he has a number of 
health problems that severely impair his functioning and 
employability, including PTSD, diabetes mellitus, tinnitus, 
and a variety of orthopedic disabilities.  

The Veteran was forced to retire in 2003 as a result of a 
non-service connected knee disability; and he is in receipt 
of Social Security Administration (SSA) disability for that 
reason; however, it is clear that since the Veteran stopped 
working, his PTSD related symptoms have steadily increased in 
severity, such that they now render him unemployable.  For 
example, at a November 2005 VA examination, the examiner 
found that Veteran's vocational adaptation had been 
adequately stable until knee problems had forced him to leave 
his 15-year position with the State of Washington in 2003, 
after which the Veteran had experienced a resurgence of PTSD 
symptomatology, often at disabling levels.  The examiner 
opined that the Veteran's physical limitations, coupled with 
his PTSD symptoms, made it likely that the Veteran was 
unemployable in the competitive job sector.

This conclusion is supported by the lay evidence as well, as 
the Veteran's past employer wrote a letter in 2009 indicating 
that while the Veteran was a good worker he was so paranoid 
and unpredictable that the former employer would not 
recommend him for employment, indicating that the Veteran 
could not be left to act in a normal manner and he was unable 
to work around loud noises.

The Veteran's friend also wrote a letter indicating that the 
Veteran was often very agitated to the point of becoming 
violent and he did not take direction well; such that the 
friend stated that he would not recommend employing the 
Veteran, especially in any job that involved working with 
other people.

It is also noted that a 70 percent rating for PTSD 
anticipates considerable occupational impairment; and, while 
the Veteran did not meet the criteria for a 100 percent 
schedular rating for PTSD, such a rating involves a social 
component in addition to an occupational component.  In this 
case, the evidence shows that the Veteran has enough of a 
family life such that he is not totally socially impaired.  
Additionally, the Veteran did not have any symptoms 
representative of the ones listed in the criteria for the 
assignment of a 100 percent rating.  Thus, a schedular 100 
percent rating was not warranted.

The question, however, with a TDIU is different in that it is 
a determination of whether the Veteran is precluded from 
working on account of his service connected disabilities.  
There is no social component.  

The evidence clearly demonstrates that the Veteran is 
unemployable based on his PTSD.  The Veteran's past employer, 
as well as those people who most frequently interact with 
him, have indicated that the Veteran is not employable.  
Furthermore, the Veteran's VA doctor has found serious 
psychiatric impairment and has concluded that the Veteran is 
100 percent unemployable.

As such, because the evidence demonstrates that the Veteran 
is unemployable as a result of his service connected 
disabilities, the criteria for TDIU have been met.  
Accordingly, the Veteran's claim is granted.



III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claims of entitlement to service 
connection tinnitus and entitlement to a TDIU a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).

With regard to his claim for a rating in excess of 50 percent 
for PTSD, required notice was provided by a February 2009 
letter, which advised the Veteran of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to VA and was advised of several examples of the 
type of medical and lay evidence that he could submit.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, as have Social 
Security Administration records and letters from the 
Veteran's friend and family.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
and a friend testified at a hearing before the Board.
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is granted.

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


